Exhibit 10.2

September 26, 2006

Ms. Sandra R.A. Karrmann
2620 King Arthur Blvd.
Lewisville, TX  75056

Amended and Restated Change of Control Agreement

Dear Sandi:

The Board of Directors continues to believe that it is in the best interests of
Meritage Homes Corporation (“Meritage”) to take appropriate steps to allay any
concerns you may have about your future employment opportunities with Meritage
and its subsidiaries (Meritage and its subsidiaries are collectively referred to
as the “Company”).  As a result, the Board has decided to offer to you the
benefits described below.  This Amended and Restated Change of Control Agreement
supersedes and replaces the Change of Control Agreement dated December 5, 2005.

Please note that the benefits described below will only be effective if you sign
the extra copy of this Change of Control Agreement (the “Agreement”) which is
enclosed and return it to me.  This Agreement was drafted to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Code”) and the proposed regulations issued thereunder.  If the final
regulations issued under Code Section 409A provide for more liberalized rules
than those under this Agreement, and if the Company decides to amend the change
of control agreements for other Company executives to reflect any such change,
this Agreement will be amended in a manner consistent with the amendments made
to those other change of control agreements.

1.             TERM OF AGREEMENT.

This Agreement is effective immediately and will continue in effect as long as
you are actively employed by the Company, unless you and the Company agree in
writing to its termination.

2.             SEVERANCE PAYMENT AND STOCK OPTION ACCELERATION.

If your employment with the Company is terminated without “Cause” (as defined in
Section 6) at any time within two years following a “Change of Control” (as
defined in Section 4), you will receive the “Severance Payment” described
below.  You will also receive the Severance Payment if you terminate your
employment for “Good Reason” (as defined in Section 5) at any time within two
years following a Change of Control.

The “Severance Payment” equals the sum of (i) the higher of (x) your annual base
salary on the date of termination of your employment, or (y) your annual base
salary on the date


--------------------------------------------------------------------------------


preceding the Change of Control, and (ii) the highest of the following (a) your
average incentive compensation for the two years prior to termination of your
employment, or (b) your incentive compensation for the year preceding the year
in which the Change of Control occurred.  In addition, you will not be required
to repay any portion of the hiring bonus upon such termination of employment.

The Severance Payment will be paid in one lump sum within 15 business days of
your termination of employment.

You are not entitled to receive the Severance Payment if your employment is
terminated for Cause, if you terminate your employment without Good Reason, or
if your employment is terminated by reason of your “Disability” (as defined in
Section 8(d)) or your death.  In addition, you are not entitled to receive the
Severance Payment if your employment is terminated by you or the Company for any
or no reason before a Change of Control occurs or more than two years after a
Change of Control has occurred.

In order to receive the Severance Payment, you must execute any release
reasonably requested by the Company.

The Severance Payment will be paid to you without regard to whether you look for
or obtain alternative employment following your termination of employment with
the Company.

Notwithstanding anything in this Agreement or in any option agreement to the
contrary, upon a Change of Control, any stock option granted to you shall
accelerate and become vested without further action.  You will have a period of
one year from the date of termination to exercise such options.

3.             BENEFITS CONTINUATION.

If you are entitled to severance under Section 2, you will continue to receive
life, disability, accident and group health insurance benefits substantially
similar to those which you were receiving immediately prior to your termination
of employment for a period of 18 months following your termination of
employment.  Such benefits shall be provided on substantially the same terms and
conditions as they were provided prior to the Change of Control.

The Company does not intend to provide duplicative benefits.  As a result,
benefits otherwise receivable pursuant to this Section 3 shall be reduced or
eliminated if and to the extent that you receive such benefits pursuant to any
employment agreement you may have with the Company.

Benefits otherwise receivable pursuant to this Section 3 also shall be reduced
or eliminated if and to the extent that you receive comparable benefits from any
other source (for example, another employer); provided, however, you shall have
no obligation to seek, solicit or accept employment from another employer in
order to receive the benefits provided by this Agreement.

2


--------------------------------------------------------------------------------


4.             CHANGE OF CONTROL DEFINED.

For purposes of this Agreement, the term Change of Control shall mean and
include the following transactions or situations:

(a)           A sale, transfer, or other disposition by Meritage through a
single transaction or a series of transactions of securities of Meritage
representing 33% or more of the combined voting power of Meritage’s then
outstanding securities to any “Unrelated Person” or “Unrelated Persons” acting
in concert with one another.  For purposes of this Section 4, the term “Person”
shall mean and include any individual, partnership, joint venture, association,
trust, corporation, or other entity (including a “group” as referred to in
Section 13(d)(3) of the Securities Exchange Act of 1934 (the “Act”)).  For
purposes of this Section 4, the term “Unrelated Person” shall mean and include
any Person other than the Company, or an employee benefit plan of the Company.

(b)           A sale, transfer, or other disposition through a single
transaction or a series of related transactions of all or substantially all of
the assets of Meritage to an Unrelated Person or Unrelated Persons acting in
concert with one another.

(c)           Any consolidation or merger of Meritage with or into an Unrelated
Person, unless immediately after the consolidation or merger the holders of the
common stock of Meritage immediately prior to the consolidation or merger are
the beneficial owners of securities of the surviving corporation representing at
least 50% of the combined voting power of the surviving corporation’s then
outstanding securities.

5.             GOOD REASON DEFINED.

For purposes of this Agreement, the term “Good Reason” shall mean if following a
Change of Control you are either (i) not offered the senior most Human Resources
position in the surviving corporation or (ii) required to relocate to any
employment location that is more than thirty (30) miles from the Company’s
Plano, Texas headquarters.

6.             CAUSE DEFINED.

For purposes of this Agreement, the term “Cause” will exist in the following
circumstances:  (i) you are convicted of a felony, (ii) you engage in any
fraudulent or other dishonest act to the detriment of the Company, (iii) you
fail to report for work on a regular basis, except for periods of authorized
absence or bona fide illness, (iv) you misappropriate trade secrets, customer
lists, or other proprietary information belonging to the Company for your own
benefit or for the benefit of a competitor, (v) you engage in any willful
misconduct designed to harm the Company or its stockholders, or (vi) you fail to
perform properly your assigned duties.

3


--------------------------------------------------------------------------------


7.             CEILING ON BENEFITS.

The Code places significant tax burdens on you and the Company if the total
payments made to you due to a Change of Control exceed prescribed limits.  For
example, if your limit is $749,999 (because your “Base Period Income” (as
defined below) is $250,000) and the “Total Payments” (as defined below) exceed
the limit by even $1.00, you are subject to an excise tax under Section 4999 of
the Code of 20% of all amounts paid to you in excess of $250,000.  If your limit
is $749,999, you will not be subject to an excise tax if you receive exactly
$749,999.  If you receive $750,000, you will be subject to an excise tax of
$100,000 (20% of $500,000).

In order to avoid this excise tax and the related adverse tax consequences for
the Company, by signing this Agreement, you agree that the present value of your
Total Payments will not exceed an amount equal to 2.99 times your Base Period
Income.  This is the maximum amount which you may receive without becoming
subject to the excise tax imposed by Section 4999 of the Code or which the
Company may pay without loss of deduction under Section 280G of the Code.

“Base Period Income” is an amount equal to your “annualized includible
compensation” for the “base period” as defined in Sections 280G(d)(1) and (2) of
the Code and the regulations adopted thereunder.  Generally, your “annualized
includible compensation” is the average of your annual taxable income from the
Company for the “base period,” which is the five calendar years prior to the
year in which the Change of Control occurs (or the number of years worked if
less than five).  For example, if a Change of Control occurs in 2009, your base
period compensation would be the average of the compensation includible in your
income for years 2006, 2007, 2008 and because you were first employed in 2005,
your annualized compensation for that partial year.  Any compensation includible
in your income for 2009 is disregarded for these purposes.  These concepts are
complicated and technical and all of the rules set forth in the applicable
regulations apply for purposes of this Agreement.

Your “Total Payments” include the sum of the Severance Payment and any other
“payments in the nature of compensation” (as defined in Section 280G of the Code
and the regulations adopted thereunder).

If Meritage believes that these rules will result in a reduction of the payments
to which you are entitled under this Agreement, it will so notify you within 60
days following delivery of the “Notice of Termination” described in Section 8. 
You and Meritage will then, at Meritage’s expense, retain legal counsel,
certified public accountants, and/or a firm of recognized executive compensation
consultants to provide an opinion or opinions concerning whether your Total
Payments exceed the limit discussed above.

Meritage will select the legal counsel, certified public accountants and
executive compensation consultants.  If you do not accept one or more of the
parties selected by Meritage you may provide Meritage with the names of legal
counsel, certified public accountants and/or executive compensation consultants
acceptable to you.  If Meritage does not accept the party or parties selected by
you, the legal counsel, certified public accountants and/or executive

4


--------------------------------------------------------------------------------


compensation consultants selected by you and Meritage, respectively, will select
the legal counsel, certified public accountants and/or executive compensation
consultants to provide the opinions required.

At a minimum, the opinions required by this Section 7 must set forth (a) the
amount of your Base Period Income, (b) the present value of the Total Payments
and (c) the amount and present value of any excess parachute payments.

If the opinions state that there would be an excess parachute payment, your
payments under this Agreement will be reduced to the extent necessary to
eliminate the excess.

You will be allowed to choose which payment should be reduced or eliminated, but
the payment you choose to reduce or eliminate must be a payment determined by
such legal counsel, certified public accountants, and/or executive compensation
consultants to be includible in Total Payments.  You will make your decision in
writing and deliver it to Meritage within 30 days of your receipt of such
opinions.  If you fail to so notify Meritage, it will decide which payments to
reduce or eliminate.

If the legal counsel, certified public accountants, and/or executive
compensation consultants selected to provide the opinions referred to above so
requests in connection with the opinion required by this Section 7, a firm of
recognized executive compensation consultants, selected by you and Meritage
pursuant to the procedures set forth above, shall provide an opinion, upon which
such legal counsel, certified public accountants, and/or executive compensation
consultants may rely, as to the reasonableness of any item of compensation as
reasonable compensation for services rendered before or after the Change of
Control.

If Meritage believes that your Total Payments will exceed the limitations of
this Section 7, it will nonetheless make payments to you, at the times stated
above, in the maximum amount that it believes may be paid without exceeding such
limitations.  The balance, if any, will then be paid after the opinions called
for above have been received.

If the amount paid to you by Meritage is ultimately determined, pursuant to the
opinion referred to above or by the Internal Revenue Service, to have exceeded
the limitation of this Section 7, the excess will be treated as a loan to you by
Meritage and shall be repayable on the 90th day following demand by Meritage,
together with interest at the “applicable federal rate” provided in Section
1274(d) of the Code.

In the event that the provisions of Sections 280G and 4999 of the Code are
repealed without succession, this Section 7 shall be of no further force or
effect.

8.             TERMINATION NOTICE AND PROCEDURE.

Any termination by the Company or you of your employment within two (2) years
following a Change of Control shall be communicated by written Notice of
Termination to you if

5


--------------------------------------------------------------------------------


such Notice of Termination is delivered by the Company and to the Company if
such Notice of Termination is delivered by you, all in accordance with the
following procedures:

(a)           The Notice of Termination shall set forth in reasonable detail the
facts and circumstances alleged to provide a basis for termination.

(b)           Any Notice of Termination by the Company shall be in writing
signed by a senior executive officer of the Company or member of the Executive
Compensation Committee of the Board of Directors of Meritage specifying the
basis for such termination.

(c)           If during the two (2) year period following a Change of Control
the Company furnishes a Notice of Termination for Cause and you in good faith
notify the Company that a dispute exists concerning such termination within the
15-day period following your receipt of such notice, you may elect to continue
your employment during such dispute.  If it is thereafter determined that (i)
Cause did exist, your “Termination Date” shall be the earlier of (A) the date on
which the dispute is finally determined, either by mutual written agreement of
the parties or pursuant to the alternative dispute resolution provisions of
Section 15 or (B) the date of your death; or (ii) Cause did not exist, your
employment shall continue as if the Company had not delivered its Notice of
Termination and there shall be no Termination Date arising out of such notice.

(d)           If during the two (2) year period following a Change of Control
the Company furnishes a Notice of Termination by reason of Disability and you in
good faith notify the Company that a dispute exists concerning such termination
within the 15-day period following your receipt of such notice, you may elect to
continue your employment during such dispute.  Any dispute relating to the
existence of a Disability shall be resolved by the opinion of the licensed
physician selected by Meritage, provided, however, that if you do not accept the
opinion of the licensed physician selected by Meritage, the dispute shall be
resolved by the opinion of a licensed physician who shall be selected by you;
provided further, however, that if Meritage does not accept the opinion of the
licensed physician selected by you, the dispute shall be finally resolved by the
opinion of a licensed physician selected by the licensed physicians selected by
Meritage and you, respectively.  If it is thereafter determined that (i) a
Disability did exist, your Termination Date shall be the earlier of (A) the date
on which the dispute is resolved or (B) the date of your death; or (ii) a
Disability did not exist, your employment shall continue as if the Company had
not delivered its Notice of Termination and there shall be no Termination Date
arising out of such notice.  For purposes of this Agreement, “Disability” shall
mean a disability that results in you being medically unable to fulfill your
duties of employment for six (6) consecutive months.

(e)           If during the two (2) year period following a Change of Control
and as a result of such Change of Control you in good faith furnish a Notice of
Termination for Good Reason and the Company notifies you that a dispute exists
concerning the termination within the 15-day period following the Company’s
receipt of such notice, you may elect to continue your employment during such
dispute.  If it is thereafter determined that (i) Good Reason did exist, your
Termination Date shall be the earlier of (A) the date on which the dispute is
finally

6


--------------------------------------------------------------------------------


determined, either by mutual written agreement of the parties or pursuant to the
alternative dispute resolution provisions of Section 15, (B) the date of your
death or (C) one day prior to the second anniversary of a Change of Control; or
(ii) Good Reason did not exist, your employment shall continue after such
determination as if you had not delivered the Notice of Termination asserting
Good Reason.

(f)            If during the two (2) year period following a Change of Control
you do not elect to continue employment pending resolution of a dispute
regarding a Notice of Termination, and it is finally determined that the reason
for termination set forth in such Notice of Termination did not exist, if such
notice was delivered by you, you shall be deemed to have voluntarily terminated
your employment other than for Good Reason and if delivered by the Company, the
Company will be deemed to have terminated you other than by reason of Disability
or Cause.

(g)           For purposes of this Agreement, a transfer of your employment from
Meritage to one of its subsidiaries or a transfer of your employment from a
subsidiary to Meritage or another subsidiary shall not be treated as a
termination of employment.

9.             SUCCESSORS.

Meritage will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of Meritage to assume, whether expressly or by operation of law,
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.  Failure of
Meritage to obtain such assumption shall be a breach of this Agreement and shall
entitle you to compensation in the same amount and on the same terms to which
you would be entitled hereunder if you terminate your employment for Good Reason
following a Change of Control, except that for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the Termination Date.  As used in this agreement “Company” shall mean
Company, as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law or otherwise.

10.          BINDING AGREEMENT.

This Agreement shall inure to the benefit of and be enforceable by you and your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.  If you should die while any amount would
still be payable to you hereunder had you continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to your devisee, legatee or other designee or, if there is no
such designee, to your estate.

11.          NOTICE.

For purposes of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and shall be deemed to have been duly
given when delivered

7


--------------------------------------------------------------------------------


or mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed to the respective addresses set forth on
the first page of this Agreement, provided that all notices to Meritage shall be
directed to the attention of the Chief Executive Officer of Meritage with a copy
to the General Counsel of Meritage, or to such other address as either party may
have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.

12.          MISCELLANEOUS.

No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by you and
a senior executive officer of the Company or a member of the Executive
Compensation Committee of the Board of Directors of Meritage.  No waiver by
either party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.  No agreement or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Texas without regard to its conflicts of law principles.  All references to
sections of the Act or the Code shall be deemed also to refer to any successor
provisions to such sections.  Any payments provided for hereunder shall be paid
net of any applicable withholding required under federal, state or local law.

13.          VALIDITY.

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

14.          COUNTERPARTS.

This Agreement may be executed in several counterparts, each of which shall he
deemed to be an original but all of which together will constitute one and the
same instrument.

15.          ALTERNATIVE DISPUTE RESOLUTION.

All claims, disputes and other matters in question between the parties arising
under this Agreement shall, unless otherwise provided herein (such as in
Sections 7 and 8(d)), be resolved by the arbitration provisions set forth below.

Any dispute, controversy, or claim, whether contractual or non-contractual,
between Meritage and you arising directly or indirectly out of or connected with
this Agreement, relating to the breach or alleged breach of any representation,
warranty, agreement, or covenant under this Agreement, unless mutually settled
by the parties hereto, shall be resolved by binding

8


--------------------------------------------------------------------------------


arbitration in accordance with the Employment Arbitration Rules of the American
Arbitration Association (the “AAA”).  Any arbitration shall be conducted by
arbitrators approved by the AAA and mutually acceptable to Meritage and you. 
All such disputes, controversies, or claims shall be conducted by a single
arbitrator, unless the dispute involves more than $100,000 in the aggregate in
which case the arbitration shall be conducted by a panel of three arbitrators. 
If the parties hereto are unable to agree on the arbitrator(s), then the AAA
shall select the arbitrator(s).  The resolution of the dispute by the
arbitrator(s) shall be final, binding, nonappealable, and fully enforceable by a
court of competent jurisdiction under the Federal Arbitration Act.  The
arbitrator(s) shall award damages to the prevailing party.  The arbitration
award shall be in writing and shall include a statement of the reasons for the
award.  The arbitration shall be held in the Dallas/Fort Worth metropolitan
area.  The arbitrator(s) shall award reasonable attorneys’ fees and costs to the
prevailing party.

16.          EXPENSES AND INTEREST.

If a good faith dispute shall arise with respect to the enforcement of your
rights under this Agreement or if any arbitration or legal proceeding shall be
brought in good faith to enforce or interpret any provision contained herein, or
to recover damages for breach hereof, and you are the prevailing party, you
shall recover from the Company any reasonable attorneys’ fees and necessary
costs and disbursements incurred as a result of such dispute or legal
proceeding, and prejudgment interest on any money judgment obtained by you
calculated at the rate of interest announced by Guaranty Bank from time to time
as its prime rate from the date that payments to you should have been made under
this Agreement.

17.          PAYMENT OBLIGATIONS ABSOLUTE.

Meritage’s obligation to pay you the compensation and to make the arrangements
in accordance with the provisions herein shall be absolute and unconditional and
shall not be affected by any circumstances; provided, however, that the Company
may apply amounts payable under this Agreement to any debts owed to the Company
by you on your Termination Date.  All amounts payable by Meritage in accordance
with this Agreement shall be paid without notice or demand.  If Meritage has
paid you more than the amount to which you are entitled under this Agreement,
the Company shall have the right to recover all or any part of such overpayment
from you or from whomsoever has received such amount.

18.          ENTIRE AGREEMENT.

This Agreement sets forth the entire agreement between you and Meritage
concerning the subject matter discussed in this Agreement and supersedes all
prior agreements, promises, covenants, arrangements, communications,
representations, or  warranties, whether written or oral, by any officer,
employee or representative of the Company.  Any prior agreements or
understandings with respect to the subject matter set forth in this Agreement
are hereby terminated and canceled.

9


--------------------------------------------------------------------------------


19.          PARTIES.

This Agreement is an agreement between you and Meritage.  In certain cases,
though, obligations imposed upon Meritage may be satisfied by a subsidiary of
Meritage.  Any payment made or action taken by a subsidiary of Meritage shall be
considered to be a payment made or action taken by Meritage for purposes of
determining whether Meritage has satisfied its obligations under this Agreement.

20.          SECTION 409A.

If any payments under this Agreement are subject to the provisions of Code
Section 409A, it is intended that the Agreement will comply fully with and meet
all the requirements of Code Section 409A.

If you would like to participate in this special benefits program, please sign
and return the extra copy of this letter which is enclosed.

 

Sincerely,

 

 

 

 

MERITAGE HOMES CORPORATION

 

 

 

 

 

By.

/s/ Steven J. Hilton

 

 

Name:

Steven J. Hilton

 

Title:

Chief Executive Officer

 

ACCEPTANCE

I hereby accept the offer to participate in this special benefits program and I
agree to be bound by all of the provisions noted above.

/s/ Sandra R.A. Karrmann

 

 

Sandra R.A. Karrmann

 

 

10


--------------------------------------------------------------------------------